DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,850,599. Although the claims at issue are not identical, they are not patentably distinct from each other because both the immediate application and the patent claim a power-drive system for a vehicle, comprising: an engine; a plurality of input shafts, a gear-position driving gear being arranged on each input shaft; a plurality of output shafts, a gear-position driven gear being arranged on each output shaft, the gear-position driven gears correspondingly meshing with the gear-position driving gears, and the plurality of output shafts linking with a differential of the vehicle; a first clutch device, arranged between the engine and the plurality of input shafts, such that the engine selectively engages with at least one of the plurality of input shafts; a first motor generator, configured to link with the differential of the vehicle; and a second motor generator, the second motor generator and the engine being located on an input side of the first clutch device, the plurality of input shafts being located on an output side of the first clutch device, and the second motor generator being configured to carry out stationary power generation using at least part of power of the engine when the vehicle is parked.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2016/0207392) in view of Tajima (US 2011/0233020).  Zhang discloses:
With regard to claim 1 - A power-drive system for a vehicle, comprising: 
an engine 4; 
a plurality of input shafts 11,12 a gear-position driving gear being arranged on each input shaft (para. [ 0006]); 
a plurality of output shafts a gear-position driven gear being arranged on each output shaft, the gear-position driven gears correspondingly meshing with the gear-position driving gears, and the plurality of output shafts linking with a differential of the vehicle (para. [0006]); 
a first clutch device 2d, arranged between the engine 4 and the plurality of input shafts 11,12, such that the engine 4 selectively engages with at least one of the plurality of input shafts; 
a first motor generator 52, configured to link with the differential of the vehicle; and 
a second motor generator 51, the plurality of input shafts 11,12 being located on an output side of the first clutch device 2d, and the second motor generator being configured to carry out stationary power generation using at least part of power of the engine when the vehicle is parked.


an engine 1; 
an input shaft; 
an output shaft 14; 
a first clutch device 31,32, arranged between the engine 1 and the input shaft such that the engine 1 selectively engages with the input shaft; 
a first motor generator 22, configured to link with the differential 16 of the vehicle; and 
a second motor generator 21, the second motor generator 21 and the engine 1 being located on an input side of the first clutch device 31, 32.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power-drive system of Zhang with the teaching of Tajima such that the second motor generator is located between the engine and the first clutch device to keep from needing a plethora of unnecessary gearing and thus create a less complex and less expensive device.

With regard to claim 2, Zhang discloses wherein the first clutch device is a double clutch and has an input end 23d, a first output end 21d and a second output end 22d, the input end selectively engaging with at least one of the first output end and the second output end.

With regard to claim 4, Tajima teaches wherein the second motor generator 21 is coaxially connected with the input end (see Fig. 1).



With regard to claim 11, Zhang discloses wherein a reversing output gear 8 is freely sleeved on one of the plurality of output shafts, and a reversing synchronizer 5c,6c for engaging the reversing output gear with the one of the plurality of output shafts is further arranged on the output shaft; 
the power-drive system further includes a reversing shaft 89, a first reversing shaft gear 81 and a second reversing shaft gear 82 being fixedly arranged on the reversing shaft 89, the first reversing shaft gear meshing with one gear-position driving gear 1a, and the second reversing shaft gear meshing with the reversing output gear 8 (para. [0039] – [0047]).

With regard to claim 12, Zhang discloses wherein a reversing output gear 8 is freely sleeved on one of the plurality of output shafts, a reversing synchronizer 5c,6c for engaging the reversing output gear 8 with the one of the plurality of output shafts is further arranged on the output shaft 22, and the reversing output gear links with one gear-position driving gear through an intermediate idle gear 82 (para. [0039] and [0048]).

With regard to claim 13, Zhang discloses wherein a reversing output gear is freely sleeved on one of the plurality of output shafts, a reversing synchronizer for engaging the reversing output gear with the one of the plurality of output shafts is further arranged on the output shaft, and the reversing output gear meshes with one gear-position driven gear ([para. [0049]).

With regard to claim 14, Zhang discloses wherein the reversing output gear 8 and one adjacent gear-position driven gear 5b share the reversing synchronizer (para. [0049]).

With regard to claim 15, Zhang discloses wherein the plurality of input shafts comprises: 
a first input shaft 11 and a second input shaft 12, the second input shaft being sleeved on the first input shaft, a first-gear driving gear 1a, a third-gear driving gear 3a and a fifth-gear driving gear 5a being arranged on the first input shaft 11, and a second- gear driving gear 2a and a fourth-sixth-gear driving gear 46a being arranged on the second input shaft 12; 
the plurality of output shafts comprises: 
a first output shaft 21 and a second output shaft 22, a first-gear driven gear 1b, a second-gear driven gear 2b, a third-gear driven gear 3b and a fourth-gear driven gear 4b being freely sleeved on the first output shaft 21, and a fifth-gear driven gear 5b and a sixth- gear driven gear 6b being freely sleeved on the second output shaft 22; 
a first-third-gear synchronizer 13c is arranged between the first-gear driven gear 1b and the third-gear driven gear 3b, a second-fourth-gear synchronizer 24c is arranged between the second-gear driven gear 2b and the fourth-gear driven gear 4b, a fifth-gear synchronizer 5c is arranged on one side of the fifth-gear driven gear 5b, and a sixth-gear synchronizer 6c is arranged on one side of the sixth-gear driven gear 6b.

With regard to claim 16, Zhang discloses wherein the reversing synchronizer is configured as the sixth-gear synchronizer (para. [0096]).

With regard to claim 19, Zhang discloses wherein the first motor generator links with a main reducer driven gear 74 of the vehicle by using a gear transmission assembly 75.

With regard to claim 20, Zhang discloses a vehicle, comprising a power-drive system comprising: 

a plurality of input shafts 11,12, a gear-position driving gear 1a,2a,3a,46a,5a being arranged on each input shaft; 
a plurality of output shafts 21,22, a gear-position driven gear 1b,2b,3b,4b being arranged on each output shaft, the gear-position driven gears correspondingly meshing with the gear-position driving gears, and the plurality of output shafts linking with a differential of the vehicle 75; 
a first clutch device 2d, arranged between the engine and the plurality of input shafts, such that the engine selectively engages with at least one of the plurality of input shafts; 
a first motor generator 52, configured to link with the differential of the vehicle; and 
a second motor generator 51.  As noted above, Tajima teaches the claimed placement of the second motor generator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Tajima, as applied to claims above, and further in view of Houle et al (US 2007/0019678).  Zhang and Tajima fail to explicitly disclose wherein the input end is provided with input end outer teeth, and the second motor generator links with the input end outer teeth.  Houle teaches a double clutch utilizing teeth for engaging the input and output components of the clutch.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power-drive system of Zhang and Tajima with the teaching of Houle such that the input end is provided with input end outer teeth, and the second motor generator links with the input end outer teeth to provide an easy and efficient means for connecting the input and output ends of the clutch and second motor assembly.



s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Tajima, as applied to claims 1, 2, 4, 10-16, 19, and 20  above, and further in view of Lee et al (US 2014/0123806).  Zhang and Tajima fail to explicitly disclose wherein a second clutch device is arranged between the second motor generator and the engine, inside a rotor of the second motor generator.  Lee teaches that it is well-known in the art to connect a motor generator to an input shaft of a vehicle engine utilizing a clutch CL3 disposed inside a rotor of the motor generator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the power-drive system of Zhang and Tajima with the teaching of Lee’s second clutch device such that the second motor generator is attached to the input shaft via said second clutch device to allow for direct connection or disconnection of the motor generator when needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        February 26, 2021